
	

115 SRES 378 IS: Congratulating the National Treasury Employees Union on its 80th anniversary and commending the dedication to Federal employees of and continued service by the National Treasury Employees Union and the members of the National Treasury Employees Union. 
U.S. Senate
2018-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 378
		IN THE SENATE OF THE UNITED STATES
		
			January 23, 2018
			Ms. Baldwin submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		RESOLUTION
		Congratulating the National Treasury Employees Union on its 80th anniversary and commending the
			 dedication to Federal employees of and continued service by the National
			 Treasury Employees Union and the members of the National Treasury
			 Employees Union. 
	
	
 Whereas, in 1938, a group of employees in Wisconsin banded together to eliminate political influence in the jobs of those employees as revenue collectors, marking the beginning of the National Treasury Employees Union (referred to in this preamble as the NTEU);
 Whereas that group persisted for 14 years and finally won civil service protections, leading to the establishment of the professional workforce at the Internal Revenue Service that exists today;
 Whereas, in 1972, the NTEU signed the first negotiated bargaining agreement of the NTEU, which developed a shared set of responsibilities for managers and bargaining unit employees that were designed to improve the workforce and achieve the mission of the Internal Revenue Service;
 Whereas, since that initial agreement, the NTEU has promoted new and innovative workplace policies that benefit Federal employees and agencies, such as alternative work schedules and telework policies;
 Whereas the NTEU— (1)serves as a powerful voice for the members of the NTEU and for Federal employees in general;
 (2)has successfully sought to promote and defend Federal service as a noble calling involving a variety of challenging and rewarding professions; and
 (3)has fought tirelessly to ensure that Federal employees are free from discrimination, politicization, and retaliation for disclosing Government waste, fraud, and abuse;
 Whereas the work of the NTEU and the knowledge and skills of the highly trained individuals represented by the NTEU who work for the Federal Government contribute significantly to the greatness and prosperity of the United States;
 Whereas the NTEU has grown to represent more than 150,000 employees from 32 different Government agencies, and the members of the NTEU—
 (1)collect the money to fund the Government; (2)help protect the borders of the United States;
 (3)ensure that individuals in the United States have clean air and water; (4)regulate financial services companies; and
 (5)make sure that the manner in which the airways are used is in the public interest; Whereas the mission of the NTEU, to help create workplaces in which every Federal employee is treated with dignity and respect, has been met by the efforts of the NTEU to—
 (1)advocate for fair pay and benefits; (2)negotiate for work-life balance initiatives; and
 (3)ensure a merit-based, nonpartisan civil service; Whereas, whether advocating on Capitol Hill, at the bargaining table, or in workplaces across the United States, the NTEU continues to make history through its accomplishments; and
 Whereas, in 2018, the NTEU is celebrating its 80th anniversary: Now, therefore, be it   That the Senate—
 (1)congratulates the National Treasury Employees Union on its 80th anniversary; and (2)commends—
 (A)the work of the National Treasury Employees Union; and (B)the members of the National Treasury Employees Union for their outstanding contributions to the United States.
				
